         Case 1:19-cv-00482-CG Document 41 Filed 04/23/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


ROBERT UPTON,
         Plaintiff,

v.                                                                 CV No. 19-482 CG

ANDREW SAUL,
Commissioner of the Social
Security Administration,
            Defendant.

                                   FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 40),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Amended Motion to Reverse and/or Remand (the “Motion”), (Doc.

36), shall be GRANTED and this case shall be REMANDED to the Commissioner for

further proceedings consistent with this opinion.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
